                                                       1   Nathan G. Kanute, Esq.
                                                           Nevada Bar No. 12413
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: (702) 784-5200
                                                       4   Facsimile: (702) 784-5252
                                                           Email: nkanute@swlaw.com
                                                       5
                                                           Attorneys for Plaintiffs
                                                       6

                                                       7

                                                       8                                 UNITED STATES DISTRICT COURT
                                                       9                                         DISTRICT OF NEVADA
                                                      10
                                                           WB MUSIC CORP.; FLYTE TYME TUNES;
                                                      11   MEEENGYA MUSIC; and MICK DOG                         Case No. 2:18-cv-00267-RFB-CWH
                                                           MUSIC,
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                   Plaintiffs,
Snell & Wilmer




                                                      13                                                        STIPULATION FOR ENTRY OF
                    Las Vegas, Nevada 89139




                                                           vs.                                                  FINAL JUDGMENT
                         LAW OFFICES


                          702-784-5200




                                                      14
                               L.L.P.




                                                           HOFFDEL LLC, D/B/A TIME-OUT SPORTS                   AND
                                                      15   BAR & GRILL; JOSEPH DELEFAVE; and
                                                           FREDERICK HOFFMAN,                                   FINAL JUDGMENT
                                                      16
                                                                                   Defendants.
                                                      17

                                                      18            Plaintiffs WB Music Corp., Flyte Tyme Tunes, Meeengya Music, and Mick Dog Music
                                                      19   (collectively, “Plaintiffs”), by and through their attorneys, and Defendants Hoffdel LLC, d/b/a
                                                      20   Time-Out Sports Bar & Grill, Joseph Delefave, and Frederick Hoffman (collectively, the
                                                      21   “Defendants”), pursuant to their Confidential Settlement Agreement dated as of July 1, 2018 (the
                                                      22   “Settlement Agreement”), hereby stipulate and agree as follows:
                                                      23            1.      On February 13, 2018, Plaintiffs filed their Complaint against Defendants alleging
                                                      24   three counts of copyright infringement arising out of the Defendants’ alleged unauthorized public
                                                      25   performances at the Time-Out Sports Bar & Grill (“Time-Out”) of copyrighted music owned by
                                                      26   Plaintiffs.
                                                      27            2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1338(a), and venue in this
                                                      28   District is proper pursuant to 28 U.S.C.§ 1400(a).

                                                           4826-9600-3691
                                                       1            3.      Defendants have entered into the Settlement Agreement to settle all outstanding
                                                       2   claims and disputes relating to this litigation filed by Plaintiffs.
                                                       3            4.      Defendants obligations under this Stipulation for Entry of Final Judgment (the
                                                       4   “Stipulation”) arise from the above mentioned Settlement Agreement, which expressly provides
                                                       5   for this Stipulation and entry of a Final Judgment.
                                                       6            5.      Based upon the Agreement and this Stipulation, this Stipulation arises out of the
                                                       7   facts and circumstances set out in the Complaint filed in this matter.
                                                       8            6.      Defendants hereby agree that final judgment may be entered immediately against
                                                       9   them, jointly and severally, in the amount of $24,000.00.
                                                      10            7.      Plaintiffs hereby agree that they will not execute on the final judgment against
                                                      11   Defendants provided that the Defendants are not in default under the Settlement Agreement.
                                                      12   Plaintiffs further agree that the final judgment shall be deemed satisfied by Defendants’ timely
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   compliance with the Settlement Agreement. Upon Defendants’ full compliance with the terms of
                    Las Vegas, Nevada 89139
                         LAW OFFICES


                          702-784-5200




                                                      14   the Settlement Agreement, Plaintiffs will file a satisfaction of the Final Judgment.
                               L.L.P.




                                                      15            8.      This Stipulation and the Final Judgment shall bind and benefit the heirs, executors,
                                                      16   administrators, successors, assigns, parents, affiliates, members and subsidiaries of Plaintiffs and
                                                      17   Defendants.
                                                      18            9.      Defendants hereby agree to be enjoined and restrained permanently from publicly
                                                      19   performing any or all of Plaintiffs’ copyrighted musical compositions and from causing or
                                                      20   permitting Plaintiffs’ copyrighted musical compositions to be publicly performed, and from
                                                      21   aiding and abetting public performances of such compositions, unless Defendants shall have
                                                      22   previously obtained permission to give such performances, either directly from the Plaintiffs or
                                                      23   by license from the American Society of Composers, Authors and Publishers (“ASCAP”).
                                                      24            10.     Contemporaneously with the execution of this Stipulation, ASCAP shall offer, and
                                                      25   Defendants shall accept and execute, an ASCAP license agreement for Time-Out commencing
                                                      26   July 1, 2018.
                                                      27            11.     Defendants shall not willfully dissipate or encumber their assets in order to impair
                                                      28   ASCAP’s ability to collect the amounts due under this Stipulation or the Final Judgment. In the

                                                           4826-9600-3691
                                                                                                             -2-
                                                       1   event that any of the Defendants files a petition in bankruptcy, any sum then due pursuant under
                                                       2   this Stipulation and the Final Judgment shall constitute a non-dischargeable debt pursuant to 11
                                                       3   U.S.C. § 523(a)(6).
                                                       4            12.     Defendants further agree that by entry into the Settlement Agreement and this
                                                       5   Stipulation, they have waived all rights to challenge the entry of the Final Judgment or to appeal
                                                       6   the Final Judgment.
                                                       7            13.     Plaintiffs and Defendants have agreed to the terms of this Stipulation and the Final
                                                       8   Judgment following consultation, or after having the opportunity for consultation, with legal
                                                       9   counsel.
                                                      10            14.     Each party shall bear its own costs.
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89139
                         LAW OFFICES


                          702-784-5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28                                      [Signatures on Following Page.]

                                                           4826-9600-3691
                                                                                                            -3-
                                                       1                                          FINAL JUDGMENT
                                                       2            The Court having in reviewed the Stipulation for Entry of Final Judgment (the
                                                       3   “Stipulation”) agreed to and executed by Plaintiffs WB Music Corp., Flyte Time Tunes,
                                                       4   Meeengya Music, and Mick Dog Music (collectively, “Plaintiffs”), by and through their
                                                       5   attorneys, and Defendants Hoffdel LLC, d/b/a Time-Out Sports Bar & Grill, Joseph Delefave, and
                                                       6   Frederick Hoffman (collectively, the “Defendants”); the parties having agreed to entry of this
                                                       7   Final Judgment; the Court having jurisdiction over this matter; and good cause appearing
                                                       8   therefor;
                                                       9            IT IS HEREBY ORDERED that:
                                                      10            1.      The Stipulation is approved in full and incorporated into this Final Judgment;
                                                      11            2.      Judgment is hereby entered against Defendants, jointly and severally, in the
                                                      12                                                                    2.69 per annum;
                                                           amount of $24,000.00, plus post-judgment interest at the rate of ___%
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13            3.      Plaintiffs shall not enforce or execute on this Final Judgment provided Defendants
                    Las Vegas, Nevada 89139
                         LAW OFFICES


                          702-784-5200




                                                      14   are in compliance with the terms of the Settlement Agreement, as defined above, but may
                               L.L.P.




                                                      15   exercise all rights and remedies available under this Final Judgment upon Defendants’ default
                                                      16   under the Settlement Agreement;
                                                      17            4.      Defendants are enjoined and restrained permanently from publicly performing any
                                                      18   or all of Plaintiffs’ copyrighted musical compositions and from causing or permitting Plaintiffs’
                                                      19   copyrighted musical compositions to be publicly performed, and from aiding and abetting public
                                                      20   performances of such compositions, unless Defendants shall have previously obtained permission
                                                      21   to give such performances, either directly from the Plaintiffs or by license from the American
                                                      22   Society of Composers, Authors and Publishers (“ASCAP”);
                                                      23            5.      Contemporaneously with the entry of this Final Judgment, ASCAP shall offer, and
                                                      24   Defendants shall accept and execute, an ASCAP license agreement for Time-Out commencing
                                                      25   July 1, 2018;
                                                      26            6.      Once this Final Judgment is satisfied, Plaintiffs shall file a Satisfaction of
                                                      27   Judgment with the Court;
                                                      28

                                                           4826-9600-3691
                                                                                                            -5-
                                                       1            7.      Defendants shall not willfully dissipate or encumber their assets in order to impair
                                                       2   ASCAP’s ability to collect the amounts due under this Stipulation or the Final Judgment. In the
                                                       3   event that any of the Defendants files a petition in bankruptcy, any sum then due pursuant under
                                                       4   this Stipulation and the Final Judgment shall constitute a non-dischargeable debt pursuant to 11
                                                       5   U.S.C. § 523(a)(6);
                                                       6            8.      Defendants have waived all rights to challenge the entry of this Final Judgment
                                                       7   and to appeal the Final Judgment;
                                                       8            9.      Each party shall bear its own costs through the date of this Final Judgment; and
                                                       9            10.     In the event Plaintiffs are entitled to executed on or enforce this Final Judgment,
                                                      10   Plaintiffs shall be entitled to recover their reasonable attorneys’ fees incurred in connection with
                                                      11   any efforts to collect.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   DATED this ___           October
                                                                      3rd day of ________________, 2018
                    Las Vegas, Nevada 89139
                         LAW OFFICES


                          702-784-5200




                                                      14
                               L.L.P.




                                                      15                                                  ________________________________________
                                                                                                          RICHARD F. BOULWARE, II
                                                      16                                                  UNITED STATES DISTRICT JUDGE
                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28

                                                           4826-9600-3691
                                                                                                            -6-
